AO 2451 (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet I

                                     UNITED STATES DISTRICT COURT                                                      EAsTPf':;!~fFJ;J.Tl~T ARKANSAS

                                                          Eastern District of Arkansas           .                            MAY. 1 9 2021
      UNITED STATES OF AMERICA
                          v.
              HECTOR YZAGUIRRE                                           Case No.
                                                                                                     JAMES W
                                                                         Judgment in a Criminal Case By:
                                                                         (For a Petty Offense)

                                                                                        2:21-cr-00028-JJV
                                                                                                                    -       --l!'anrnA




                                                                         USM No.        64898-279

                                                                          Sonia Fonticiella
                                                                                                     Defendant's Attorney
THE DEFENDANT:

~   THE DEFENDANT pleaded                  ii' guilty   D nolo contendere to count(s)
                                                                                          -1- - - - - - - - - - - - - - - - -
•   THE DEFENDANT was found guilty on count(s)
The defendant is adjudicated guilty of these offenses:


 Title & Section                 Nature of Offense                                                      Offense Ended
18 USC 1791(a)(2)                Possession of a Prohibited Object in Prison                           1/21/2021




       The defendant is sentenced as provided in pages 2 through __4
                                                                   _ _ of this judgment.
D THE DEFENDANT was found not guilty on count(s)
D Count(s) _ _ _ _ _ _ _ _ _ _ _ _                            D is       D are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name
residence, or mailing address until all fines, restitution, cost~~ and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, die defendant must notify the court and united States attorney of material changes in economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 5183                      5/19/2021
                                                                                                 e of Imposition of Judgment
Defendant's Year of Birth:       1958

City and State of Defendant's Residence:
N/A
                                                                                                                        U.S. Magistrate Judge
                                                                                                 Name and Title of Judge

                                                                         5/19/2021
                                                                                                            Date
AO 2451 (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 2 - Imprisonment
                                                                                                   Judgment -Page   -=2~_   of   4
DEFENDANT: HECTOR YZAGUIRRE
CASE NUMBER: 2:21-cr-00028-JJV

                                                                 IMPRISONMENT


           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
Two months imprisonment to run consecutive with the sentence from the Southern District of Texas.




D     The court makes the following recommendations to the Bureau of Prisons:




~ The defendant is remanded to the custody of the United States Marshal.

D    The defendant shall surrender to the United States Marshal for this district:
      D    at                                      D     a.m.        D    p.m.    on
      D    as notified by the United States Marshal.

D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
      D before 2 p.m. on
      D    as notified by the United States Marshal.
      D    as notified by the Probation or Pretrial Services Office.


                                                                         RETURN

I have executed this judgment as follows:




     Defendant delivered on                                                            to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL



                                                                            By----------------------
                                                                                            DEPUTY UNITED STATES MARSHAL
AO 2451 (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 3   Criminal Monetary Penalties
                                                                                                            Judgment - Page        3   of    4
DEFENDANT:   HECTOR YZAGUIRRE
CASE NUMBER:   2:21-cr-00028-JJV
                                                 CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

                   Assessment                  JVTA Assessment*                    Fine                              Restitution
TOTALS         $   25.00                   $   0.00                            $    0.00                         $    0.00


•    The determination of restitution is deferred until
                                                                 ----.              An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

•    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa~ent, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid in full prior to the Umted States receiving payment.


Name of Payee                                                                      Total Loss**          Restitution Ordered Priority or Percentage




TOTALS                                                                     $                       0.00 $ - - - - -0.00
                                                                                                                   --


•    Restitution amount ordered pursuant to plea agreement $ _ _ _ _ _ _ _ __

D    The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

•    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     •    the interest requirement is waived for             •   fine          •          restitution.

     •    the interest requirement for the      •     fine       •       restitution is modified as follows:




* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
AO 2451 (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 4 - Schedule of Payments
                                                                                                              Judgment - Page   ____A__   of   4
DEFENDANT:   HECTOR YZAGUIRRE
CASE NUMBER:   2:21-cr-00028-JJV


                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties are due as follows:

A     r/    Lump sum payment of$          25.00
                                         - - - - - - - due immediately, balance due

            •    not later than                                          , or
            •    in accordance with      •     C,    •     D,     •      E,or       •    F below); or

B     •     Payment to begin immediately (may be combined with                  •   C,        •   D, or   •    F below); or

C     •     Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ over a period of
                         (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     •     Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ over a period of
                          (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to
            a term of supervision; or

E     •     Payment during the term of probation will commence within _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
F     •     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwisei if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period ofilllprisonment. All crimmal monetary penalties, except those payments made through the Federa Bureau of
Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




•     Joint and Several

      Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




•     The defendant shall pay the cost of prosecution.

•     The defendant shall pay the following court cost(s):

•     The defendant shall forfeit the defendant's interest in the following property to the United States:



PaY)!lents shall be applied in the following order: (1) assessment, (2) restitution princh>al, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) NTA assessment, {8) penalties, and (Y) costs, including cost of prosecution and
court costs.
